PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
GETec Microscopy GmbH
Application No. 17/102,900
Filed: 24 Nov 2020
For: MULTIFUNCTIONAL NANOPROBES FOR SCANNING PROBE MICROSCOPY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 20, 2022 and supplemented on August 16, 2022 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice requiring inventor’s Oath or Declaration (Notice) mailed on March 21, 2022.  The issue fee was timely paid on May 26, 2022.  Accordingly, the application became abandoned on March 27, 2022.  A Notice of Abandonment was mailed on May 27, 2022.
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the inventor’s oath or declaration for all of the inventor’s that are in compliance with 37 CFR 1.63; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

It is noted that as the abandonment notice mailed on May 27, 2022 stated that an inventor’s oath or declaration was needed for inventor “Jurgen Sattelkow”, it appears that the oaths submitted on May 27, 2022 for the additional inventors did not identify an application number.  As the petitioner has supplemented the petition on August 16, 2022 with inventor’s oaths for “Harold Plank”, “Robert Winkler” and “Christian Schwalb” that do identify the application to which they belong, the petition is granted.  

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	

The application is being forwarded to the Office of Data Management for processing into a patent.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET